DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (U.S. Pub. 2008/0174633)
	Regarding claim 1, a liquid ejecting head, comprising an ejection surface which extends in a first direction as a scanning direction and a second direction orthogonal to the first direction, and is externally exposed (Figures 1-4)
	A plurality of nozzles opening (19) at the ejection surface (Paragraph 0033; Figures 1-4)
	A plurality of partial channels (21, 24) located inside the ejection surface and comprising bottom surfaces on a side of the ejection surface, respective 
	Nozzles of the plurality of nozzles are arranged in plural rows in a direction intersecting with the first direction to constitute a plurality of nozzles rows (Figure 4; top row and a bottom row shown)
	A number of the nozzles arranged in each nozzle row of the plurality of nozzle rows is greater than a number of the plural rows (Figure 3; Paragraph 0035)
	Between nozzles in each nozzle row of the plurality of nozzle rows are nozzles in other nozzle rows of the plurality of nozzle rows as viewed in the first direction (Figures 3-4)
	A position of openings in the bottom surfaces of the plurality of partial channels differs across at least some nozzles of the plurality of nozzles in the each nozzle row (Figure 4; channels have different lengths)
	Regarding claim 2, wherein as viewed in the first direction, the nozzles in each nozzle row are arranged in a predetermined order assigned to the plurality of nozzle rows (Figure 4)
	Regarding claim 3, wherein the position of the openings in the bottom surfaces differs across the at least some of the nozzles at least in the first direction (Figure 4)
	Regarding claim 4, the bottom surfaces of the plurality of partial channels constitute a plurality of bottom surface rows locatd above the plurality of nozzle 
	Regarding claim 5, wherein at least a part of an arrangement of the plurality of nozzles is a meandering arrangement in the third direction in the each nozzle row (Figure 4)
	Regarding claim 7, at least one nozzle row of the plurality of nozzle rows comprises a plurality of nozzle sets each comprising a predetermined number of the nozzles, and relative positions of the plurality of nozzles in the each of the plurality of nozzle sets are identical across the plurality of nozzle sets (Figure 4 shows plurality of nozzle sets)
	Regarding claim 8, wherein the plurality of nozzle sets comprise at least three nozzle sets consecutively disposed, and at least some of relative positions of consecutive two nozzle sets among the at least three nozzle sets are different (different positions) from each other (Figure 4)
	Regarding claim 9, wherein relative positons of the plurality of nozzles in the each nozzle row of the plurality of nozzle rows are identical across the plurality of nozzle rows (Figure 4)
	Regarding claim 10, each bottom surface of the bottom surfaces of the plurality of partial channels has a rectangular shape, and the position of the 
	Regarding claim 11, a connection channel (20) opening at a wall surface surrounding each of the bottom surfaces of the plurality of partial channels, wherein the position of the openings in the bottom surfaces differs across the at least some of the nozzles at least in an opening direction of the connection channel (Figure 4)
	Regarding claim 13, a driving section (7) causing relative movement in the first direction between the liquid ejecting head and a recording medium (Figure 1; Paragraph 0029)
	Regarding claim 14, a head chamber accommodating the liquid ejecting head; a controller wherein the controller controls at least one of temperature, humidity, and atmospheric pressure in the head chamber (Figure 1; Paragraphs 0029, 0043, 0050)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 6, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (U.S. Pub. 2008/0174633) in view of Kusunoki (U.S. Pub. 2006/0012622)
	Regarding claim 6, Saito discloses plurality of nozzle groups comprising two or more nozzles arranged in parallel to the second direction in each nozzle row and nozzle groups, of the plurality of nozzle groups, located farther in the second direction are also located farther in the first direction (Paragraphs 0033-0035; Figures 1-4)
 Kusunoki discloses third direction inclines with respect to the second direction, and is located farther in one direction along the second direction, and also is located in one direction along the first direction; and the part of the arrangement is a staircase-like arrangement (Figure 6; Paragraph 0132)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Kusunoki into the device of Saito, for the purpose of forming an image on the recording medium
	Regarding claim 15, Kusunoki discloses applying a coating agent to a recording medium (Paragraph 0205)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Kusunoki into the device of Saito, for the purpose of forming an image on the recording medium
	Regarding claim 16, Kusunoki discloses a dryer (42; Paragraph 0094)


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (U.S. Pub. 2008/0174633) in view of Murthy et al (U.S. Pat. 6,209,203)
	Regarding claim 12, Murthy discloses the position of openings of the plurality of nozzles in the bottom surfaces with an interval between shifts is equal to or smaller than 400µm (Column 6, Lines 43-56)
	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Murthy into the device of Saito, for the purpose of forming an image with a high resolution

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916.  The examiner can normally be reached on Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        March 18, 2021